                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


 NICOLAS VALADEZ REY and
 JESSICA LEANNE QUINN,

                          Plaintiffs,               Civil Action No. 4:19-CV-00714-LMC

         v.

 GENERAL MOTORS LLC,

                          Defendants.

                  MOTION TO EXTEND SCHEDULING ORDER DATES

       Pursuant to L.R. 16.3, as well as the Court’s Scheduling and Trial Order and related

amendments (Docs. 20, 26, 33), Defendant General Motors LLC (“GM LLC”) respectfully

requests that the Court extend the pre-trial deadlines set-out herein by 60 days (the “Motion”).

       In support of the Motion, and consistent with the Court’s directives on motions to extend

scheduling deadlines, GM LLC submits that there is good cause for the extension and that neither

party will be prejudiced. There is currently no trial date set for this matter, which is a complicated

automotive product liability case involving technical design and engineering issues, requiring

substantive expert investigation and discovery. Plaintiffs have served a significant number of

written discovery requests seeking decades old information from GM LLC. To date, GM LLC has

had to search for, collect, review, and produce over 14,000 documents, representing just under

200,000 pages, to respond to the discovery propounded by Plaintiffs in this case. There are also

numerous depositions, expert inspections, and other activities to complete.

       Concurrent with the substantive issues that are the subject of discovery in this case, in

March 2020 there was an outbreak of Coronavirus Disease 2019 (“COVID-19”), which was

declared a global pandemic by the World Health Organization. Michigan, where GM LLC is



{00589490}
headquartered, is currently still under a statewide state of emergency, which will remain in place

until at least June 19, 2020.1 In an effort to decrease the spread of the disease, travel has been

restricted by governments and businesses, and social-distancing has been ordered. For example,

until recently, GM LLC’s lead counsel, Dykema Gossett PLLC, has banned all non-essential

travel.    Similarly, GM LLC has barred employees from any non-essential travel, and its

headquarters remain largely shutdown.

          As a result of these conditions, the parties have not completed all the necessary discovery

and investigation to prepare this case for trial, or will need additional time beyond the deadlines in

the current scheduling order. For example, GM LLC legal staff and other employees involved in

this litigation have been unable to meet in person with defense counsel in this case, and have

undertaken what work they are able to do remotely from their homes, including the aforementioned

document collection, review, and production. Additionally, travel bans and related restrictions

throughout the country have limited the parties ability to complete fact witness depositions,

including depositions of plaintiffs, scene witnesses, and GM LLC employees and corporate

representatives. The travel and social distancing restrictions have also delayed in-person vehicle

inspections in Conroe, Texas, where Plaintiffs’ attorneys are storing the subject vehicle. These

activities are currently restarting, as States and business open back up, and it becomes safer for

attorneys, witnesses, and experts to travel and convene together.

          In short, a brief extension will allow the parties to complete the necessary fact and expert

discovery to prepare this matter for trial in 2021 when a trial date is set by the Court.




1
 See Executive Order 2020-99 (COVID-19) – Declaration of State of Emergency (May 22, 2020),
available at: https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-530039--,00.html.

{00589490}                                         2
        Two short extensions were previously granted by the Court (Docs. 26, 33). The current

deadlines, and the proposed extension, are set out below:

                    Event                        Current Date              Proposed Date

 Motions to join additional parties          July 1, 2020            September 1, 2020

 Motions to amend pleadings                  July 1, 220             September 1, 2020

 Plaintiffs’ expert designations             July 2, 2020            September 2, 2020

 Defendants’ expert designations             August 4, 2020          October 5, 2020

 Discovery motions                           August 18, 2020         October 19, 2020

 Discovery cutoff                            September 1, 2020       November 2, 2020

 Motions pertaining to collateral estoppel   September 8, 2020       November 9, 2020

 Dispositive motions                         October 1, 2020         December 1, 2020

 Motions to strike experts                   October 1, 2020         December 1, 2020

 Choice of law motions                       October 1, 2020         December 1, 2020


        Consistent with L.R. 16.3(a), substantive remaining discovery activities that are currently

anticipated include the following:

                       Event                               Date or Proposed Dates
     Plaintiffs’ depositions (N. Rey; J.        Plaintiffs have proposed July 22, 23, 24, 30,
     Quinn, Minor)                              or 31.
     GM LLC 30(b)(6) deposition                 GM LLC has proposed July 31.
     Initial Defense Expert Inspections         Defendants have proposed June 18-19, June
                                                23, July 14, and July 15.
     Expert depositions                         Following the parties’ respective Rule 26
                                                expert disclosures, expert depositions will be
                                                scheduled.

        WHEREFORE, GM LLC respectfully requests that the Court grant the Motion and extend

the pre-trial deadlines as set out herein.


{00589490}                                       3
       Dated: June 17, 2020.

                                              Respectfully submitted:

                                              /s/ Stephen J. Torline
                                              Stephen J. Torline                 MO #49483
                                              Benjamin T. Friesen                MO #67377
                                              KUCKELMAN TORLINE KIRKLAND
                                              10740 Nall Ave., Suite 250
                                              Overland Park, KS 66211
                                              T: (913) 948-8610 / F: (913) 948-8611
                                              storline@ktk-law.com
                                              bfriesen@ktk-law.com
                                              Attorney for Defendant General Motors LLC



                                 CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing on June 17, 2020 via the Court’s electronic
filing system, which will generate a notice to all counsel of record.

                                                      Stephen J. Torline
                                                      Attorney




{00589490}                                       4
